Citation Nr: 0417624	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  96-03 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring an automobile or other conveyance and 
necessary adapted equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Cleveland, Ohio 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case was before the Board in September 1997, May 1998 
and April 2000 when it was remanded for additional 
development.  

The Board has granted the veteran's motion to advance the 
case on the docket.  38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

As a result of his service-connected disabilities of the 
right lower extremity, the remaining function of the 
veteran's right lower extremity does not exceed that of a 
below-the-knee amputation with use of a suitable prosthesis.


CONCLUSION OF LAW

The eligibility criteria for financial assistance in 
acquiring an automobile or other conveyance and necessary 
adaptive equipment have been met.  38 U.S.C.A. §§ 3901, 3902, 
5107 (West 2002); 38 C.F.R. §§ 3.350(a)(2)(i), 3.808, 4.63 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In additions, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the appellant provide any 
evidence in the his possession that pertains to the claim.  

With regard to the veteran's claim for a certificate of 
eligibility for assistance in acquiring an automobile or 
other conveyance or specially adapted equipment, the Board 
has found the evidence and information currently of record to 
be sufficient to substantiate the veteran's claim.  
Therefore, no further development is required to comply with 
the VCAA or the implementing regulations.

II.  Analysis

The Board notes that service connection is in effect for: 
residuals of shell fragment wound to the right thigh, 
evaluated as 50 percent disabling; residuals of frostbite of 
the right foot and leg, evaluated as 30 percent disabling; 
degenerative joint disease of the right knee, status post-
total knee replacement, evaluated as 30 percent disabling; 
anxiety disorder, evaluated as 50 percent disabling; 
residuals of frostbite of the left foot and leg, evaluated as 
30 percent disabling; degenerative joint disease of the left 
shoulder, evaluated as 20 percent disabling; and residuals of 
shell fragment wound to the left upper arm, evaluated as 10 
percent disabling.

A certification of eligibility for financial assistance in 
the purchase of an automobile or other conveyance is provided 
in cases where the veteran has established entitlement to 
compensation for a service-connected disability, which 
results in either (1) loss or permanent loss of use of one or 
both feet; (2) loss or permanent loss of use of one or both 
hands; (3) the permanent impairment of vision of both eyes 
with the following status:  Central visual acuity of 20/200 
or less in the better eye, with corrective glasses, or 
central visual acuity or more than 20/200 if there is a field 
defect in which the peripheral field has contracted to such 
an extent that the widest diameter of visual field subtends 
an angular distance no greater than 20 in the better eye; or 
(4) for adaptive equipment eligibility only, ankylosis of one 
or both knees or one or both hips.  38 U.S.C.A. §§ 3901, 3902 
(West 2002); 38 C.F.R. § 3.808 (2003). 

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.

The most recent evidence of record includes VA examination 
reports dated in February 2001 and August 2003.  In February 
2001, the VA examiner noted that the veteran wore support 
hose on both his legs, and used a cane at all times.  He 
complained of progressive problems with his right leg, 
including pain, weakness, stiffness, some swelling and some 
giving way.  He reported a great deal of difficulty standing 
and walking.  Specifically, he stated that he could only walk 
maybe 100 feet, five to ten minutes at a time, before he 
needed to rest.  The examiner concluded that the veteran had 
a significant disability as far as being able to be up and 
about, standing and walking, for any period of time.  August 
2003 VA examination reports note that the veteran was in a 
wheelchair.  A special joints examination report notes that 
the veteran had significant endurance problems due to his 
disabilities of the lower extremities.  Specifically, with 
use of a cane, he was able to stand and walk for only very 
short periods of time.  Otherwise, he required a walker or a 
wheelchair.  

In view of the medical evidence demonstrating that the 
functional impairment from the service-connected disabilities 
of the right lower extremity is of such a nature and severity 
as to necessitate the veteran's use of a cane for ambulating 
a short period and use of a walker or wheelchair for 
ambulating more than short a short period, the Board is 
satisfied that the actual remaining function of the right 
lower extremity, in terms of balance and propulsion, is not 
in excess of that of a below-the-knee amputation stump with 
use of a suitable prosthesis.  Therefore, the Board finds 
that due to the veteran's service-connected disabilities of 
the right lower extremity, he has essentially lost the use of 
his right foot.  Because the veteran has lost the ability to 
use his right foot for driving as a result of his service-
connected disabilities of the right lower extremity, the 
Board finds that entitlement to financial assistance in the 
purchase of one automobile or other conveyance and necessary 
adaptive equipment, based on loss of use of the right foot, 
is warranted.  U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808. 


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and necessary adapted equipment is granted.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



